Opinion of April 7, 2009 Withdrawn; Affirmed as Modified and Opinion on
Rehearing filed June 18, 2009







 
Opinion
of April 7, 2009 Withdrawn; Affirmed as Modified and Opinion on Rehearing filed
June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00642-CV
____________
 
IN THE INTEREST OF R.C.T., L.J.T.,
AND C.L.T.
 
 

 
On Appeal from the 311th
District Court
Harris County, Texas
Trial Court Cause No. 1998-50509
 

 
O P I N I O N    O N    R E H E A R I N G
The motion for rehearing filed by the Attorney General of
Texas is overruled.  The court=s opinion issued April 7, 2009, is
withdrawn, and this opinion is issued in its place. 




The Attorney General appeals the trial court=s order requiring
it to (1) vacate and remove a child support lien the Attorney General perfected
under a Texas lien statute against an award of retroactive child-support; and
(2) return a federal income-tax refund intercepted from the United States
Department of the Treasury under 42 U.S.C. ' 664(a).  We hold
that the retroactive support was an amount due and owing under the Texas
child-support-lien statute.  This retroactive support, however, was not
past-due support as that term is defined under the federal
income-tax-refund-intercept statute.  We thus modify the trial court=s judgment to
delete the parts ordering the lien removed and affirm the trial court=s order as
modified.
I.  Factual and
Procedural Background
Lynn D. Torres and appellee John A. Torres were divorced in
September 2000.  The trial court appointed Lynn as sole managing conservator
and John as possessory conservator of their three minor children, R.C.T.,
L.J.T., and C.L.T.  The trial court also ordered John to pay $828 per month in
child support.
Almost four and a half years later, the Attorney General
filed a proceeding to modify the child-support order.  The Attorney General
sought an upward modification of the child support and requested that the modification
take effect retroactively upon the earlier of the date of service of citation
on John or John=s appearance in the suit to modify, as
permitted by section 156.401 of the Texas Family Code.  
The trial court signed an agreed order in September 2006
(hereinafter the AOrder@).  In the Order
the court found that, as of April 2005, John should have been paying child
support of $1,340 per month rather than $828 per month.  The trial court also
found that, as of January 2006, John should have been paying $1,380 per month. 
Thus, the trial court calculated the amount of back or retroactive child
support to be $9,024.  The agreed order provided that John could pay the
retroactive amount in monthly installments of $150 until Athe entire
retroactive arrearage amount@ is paid in full.  Both Lynn and John
agreed to the terms of the order.  The Attorney General approved the agreed
order as to form, but did not agree to the substance of the order.




The Attorney General then filed a child-support lien with
the Harris County District Clerk for the amount of unpaid retroactive support. 
The Attorney General also notified the United States Department of the Treasury
that John owed past-due support in an amount exceeding $500.  The Department of
Treasury then informed John that his federal income-tax refund in the amount of
$3,839 would be intercepted and paid to the Attorney General as part of the
debt John owed.  
John filed a motion to vacate the lien.  John alleged that
the lien was invalid inasmuch as the parties had agreed that the retroactive
child support could be paid in monthly installment payments and John was
current on the installments.  After a hearing, the trial court granted the
motion to vacate the lien.  Although the agreed order identified the $9,024
owed by John as a Aretroactive arrearage amount,@ the trial court
found that Athe retroactive child support in the [agreed order] is
not child support arrearages [sic].@  At the hearing
on the motion to vacate, the trial court reasoned that the retroactive amount
could not be considered an arrearage or delinquency because John had not failed
to comply with the payout schedule.  The trial court further opined that
allowing the Attorney General to enforce a lien on the retroactive child
support would discourage parties from entering agreed orders.  The trial court
thus ordered the Attorney General to remove the lien and to disperse to John
the $3,839 tax refund that the Department of the Treasury had sent to the
Attorney General.  The Attorney General now challenges the trial court=s order.
II.  Issues Presented
The Attorney General raises the following appellate issues:
1.       Is unpaid retroactive child support an
amount that is Adue and owing,@ thus creating a child-support
lien, when the obligor is current in making court-ordered monthly payments on the
retroactive support?
2.       Is retroactive child support Apast-due support,@ as defined by federal law, that
may be collected by offsetting a federal income-tax refund?
 
 




III.  Standards of Review
Our decision as to the propriety of the trial court=s order turns on
the meaning of state and federal statutory language.  We review issues of
statutory construction de novo.  See Subaru of Am., Inc. v. David
McDavid Nissan, Inc., 84 S.W.3d 212, 222 (Tex. 2002); In re Smith,
260 S.W.3d 568, 572 (Tex. App.CHouston [14th Dist.] 2008, orig.
proceeding).  In construing a statute, our objective is to determine and give
effect to the legislative intent.  See Nat=l Liab. & Fire
Ins. Co. v. Allen, 15 S.W.3d 525, 527 (Tex. 2000).  If possible, we must
ascertain that intent from the language the legislature used in the statute and
not look to extraneous matters for an intent not stated in the statute.  Id. 
If the meaning of the statutory language is unambiguous, we adopt the interpretation
supported by the plain meaning of the provision=s words.  St.
Luke=s Episcopal Hosp. v. Agbor, 952 S.W.2d 503,
505 (Tex. 1997); In re Smith, 260 S.W.3d at 572.  We must not engage in
forced or strained construction; instead, we must yield to the plain sense of
the words the legislature chose.  Id.
IV.  Analysis
A.      Did the
trial court err in concluding that the retroactive support was not Adue and owing@ under the Texas
child-support lien statute?
Our resolution of the Attorney General=s first issue
depends on whether the retroactive child-support amount awarded in the Order is
an amount Adue and owing@ under the Texas
child-support-lien statute.  John argues the retroactive amount does not give
rise to a lien because he has complied fully with the court=s payout
schedule.  Based on the express language of the statute, we conclude that the
retroactive amount is an amount due and owing to Lynn, and thus results in a
child-support lien, regardless of whether John is current on the court-ordered
payout schedule.
1.       The
retroactive child support is due and owing.
Section 157.312(d) of the Texas Family Code provides as
follows:




A child support lien arises by operation of law against real and
personal property of an obligor for all amounts of child support due and
owing, including any accrued interest, regardless of whether the amounts
have been adjudicated or otherwise determined, subject to the requirements of
this subchapter for perfection of the lien.
Tex. Fam. Code Ann. ' 157.312(d)
(Vernon Supp. 2008) (emphasis added).
We have located no cases construing the meaning of the
words Adue and owing@ under the
provisions of this statute.  In the absence of a statute or controlling case
law defining the terms used in a statute, we apply the ordinary and generally
accepted common meaning of the words used.  See Martin v. Harris County
Appraisal Dist., 44 S.W.3d 190, 194 (Tex. App.CHouston [14th
Dist.] 2001, pet. denied).  The common meaning of the word Adue@ with regard to a
debt is one that is Aimmediately enforceable@ or is Aowing or payable;
constituting a debt.@  Black=s Law Dictionary 538 (8th ed.
2004).  The word Aowing@ is defined as Athat is yet to be
paid; owed; due.@  Id. at 1137.  
The retroactive child-support amount of $9,024 awarded in
the Order meets the common definition of the word Adue@ because it is an
amount that is presently enforceable.  The trial court=s order expressly
states that John owes Lynn $9,024 in retroactive support.  This retroactive
support represents the amount of child support that John should have been
paying since April 2005, for the support of his children but had not paid. See
Merriam Webster=s Collegiate Dictionary 1065 (11th ed.
2003) (defining retroactive as Aextending in scope or effect to a prior
time or to conditions that existed or originated in the past.@).  The
retroactive support is an amount of money awarded to Lynn that she is currently
entitled to possess.




The retroactive support also meets the common definition of
the word Aowing.@ Although John has paid some of the
retroactive support pursuant to the monthly-payout schedule, it is undisputed
that the balance of the retroactive amount remains unpaid.  The retroactive
support awarded in the Order is an amount due and owing for purposes of section
157.312(d).
2.       The payout schedule in
the Order does not alter the meaning of the statute.
John argues that the retroactive amount awarded in the
order cannot be due and owing under section 157.312(d) because he is in
compliance with the payout schedule.  We disagree.  The fact that the court
allowed John to retire the debt by means of a payout schedule does not change
the Adue and owing@ nature of the
debt.  The payout schedule is simply one way that John is allowed to satisfy
his matured and enforceable debt. 
In In re Dryden, the Corpus Christi Court of Appeals
addressed the issue of permissible collection efforts in light of a payout
schedule.  52 S.W.3d 257, 259B60 (Tex. App.CCorpus Christi
2001, orig. proceeding).  The father owed child-support arrearages totaling
over $90,000, and the trial court ordered the amount to be paid by monthly payments
of $400.  Id. at 260.  It was undisputed that the father was in
compliance with the repayment obligations.  Id.  Nevertheless, the
mother initiated post-judgment discovery and obtained a writ of execution to
levy on personal property owned by the father.  Id.  The father moved
for a protective order to prevent any collection efforts so long as he was in
compliance with the monthly payout schedule set forth in the original
judgment.  Id. at 260B61.  The trial court granted the motion
for protection and the mother sought a writ of mandamus.  Id. at 261.




The Dryden court held that the payout schedule could
not prevent execution on the judgment for arrearage.  Id. at 263.  The
court noted that A[t]he right to collect a money judgment by
execution is inherent in the judgment and does not depend on specific recitals.@  Id.  The
court further found that the trial court could not preclude the mother from
collecting the judgment simply because the father was in compliance with the
payout schedule.  See id.  The court explained that the payout schedule
merely gave the mother Atwo permissible options for collecting the
more than $90,000 that [the father] owed her for the support of their two minor
daughters: (1) a $400 monthly payment toward the arrearage until it is fully
paid, and (2) a judgment for the entire amount, which may be collected using
all available post-judgment collection methods.@  Id. at
264 (footnotes omitted).  
We agree with the Dryden court=s reasoning.  The
payout schedule simply gave Lynn two permissible options for collecting the
retroactive child support she was entitled to receive under the Order.  See
id.; see also Attorney General v. Wilson, 878 S.W.2d 690, 691 (Tex.
1994) (per curiam) (concluding trial court erred in issuing order prohibiting
Attorney General from abstracting a judgment for retroactive child support so
long as debtor timely made periodic payments).  The existence of a payout
schedule does not preclude Lynn (or the Attorney General) from utilizing any
available collection efforts, such as a child-support lien.[1] 

3.       The debt does not have
to be an arrearage to meet the definition of Adue and owing.@
The trial court ordered the Attorney General to release the
lien, reasoning that the retroactive support was not an arrearage or
delinquency.  But section 157.312(d) does not require the debt to be an
arrearage in order for a lien to arise.  In fact, the lien arises by operation
of law for all amounts due and owing, Aregardless of
whether the amounts have been adjudicated or otherwise determined.@  Tex. Fam. Code Ann. ' 157.312(d)
(Vernon Supp. 2008).  There is nothing in the Texas statute requiring the debt
to be an arrearage to trigger the attachment of the lien.




Our holding is supported by the legislature=s 2001amendment of
section 157.312(d). At that time the legislature changed the statutory language
from Aoverdue support@ to amounts Adue and owing.@  Compare Tex. Fam. Code Ann. ' 157.312(d)
(Vernon Supp. 2008), with Act of May 15, 1997, 75th Leg., R.S., ch. 420,
' 2, 1997 Tex. Gen.
Laws 1660, 1660, and Act of May 21, 1997, 75th Leg., R.S., ch.911, ' 20, 1997 Tex.
Gen. Laws 2864, 2868B69.  With this amendment to section
157.312(d), the legislature broadened the scope of the child-support lien
statute to include all amounts of child support due and owing, and not merely
those amounts that are overdue.  An amount of child support does not have to
constitute an arrearage before the lien arises under section 157.312(d).
John cites two cases in which the Texarkana Court of
Appeals held that retroactive child support is not an arrearage.  See In
re J.G.Z., 963 S.W.2d 144 (Tex. App.CTexarkana 1998, no
pet.); see also In re House, No. 06-99-00155-CV, 2000 WL 1238845 
(Tex. App.CTexarkana Sept. 1, 2000, no pet.) (not designated for
publication).  Those cases, however, were not decided under the Texas lien
statute and do not address whether a retroactive-support award is an amount Adue and owing@ for purposes of
section 157.312(d).  The cases address whether a retroactive child-support
award constitutes a money judgment for an arrearage.  In re J.G.Z., 963
S.W.2d at 148; In re House, 2000 WL 1238845, at *2.  Because section
157.312(d) does not require a debt to be an arrearage before a lien can arise,  the
Texarkana cases are inapplicable.
We hold that the trial court erred in granting John=s motion to the
extent that the trial court ordered the child-support lien vacated and ordered the Attorney General to remove all
such liens against John=s property as a result of the order to pay retroactive child
support. Accordingly, we sustain the Attorney General=s first issue.
B.      Did the
trial court err in concluding that the retroactive support is not a past-due
amount under the federal income-tax-refund-intercept statute?




In the second issue, the Attorney General argues that, in
addition to the lien, it is entitled to intercept John=s federal
income-tax refund because the amount of retroactive child-support awarded meets
the federal tax-refund-intercept statute=s definition of
past-due support.  We disagree.  The federal statute expressly states that it
applies to a Adelinquency.@  The language
used in the federal statute is not as broad as that used in the Texas lien
statute.  Because the retroactive child support owed by John is not a
delinquency, it does not meet the definition of past-due support.
Under federal law, a state IV-D agency may collect past-due
child support through offsets of federal income-tax refunds.  See Social
Security Act, 42 U.S.C. ' 664 (2003). Section 664(a)(2)(A)
of the Social Security Act provides in pertinent part as follows: 
Upon receiving notice from a State agency administering a plan approved
under this part that a named individual owes past-due support (as that term is
defined for purposes of this paragraph under subsection (c) of this section)
which such State has agreed to collect under section 654(4)(A)(ii) of this
title, and that the State agency has sent notice to such individual in
accordance with paragraph (3)(A), the Secretary of the Treasury shall determine
whether any amounts, as refunds of Federal taxes paid, are payable to such
individual (regardless of whether such individual filed a tax return as a
married or unmarried individual).  If the Secretary of the Treasury finds that
any such amount is payable, he shall withhold from such refunds an amount equal
to such past-due support, and shall concurrently send notice to such individual
that the withholding has been made . . . . 
 
Social
Security Act, 42 U.S.C. ' 664(a)(2)(A) (2003).  The term Apast-due support@ is defined as
follows:
(1) Except as provided in paragraph (2), as used in this part the term Apast-due support@ means the amount of a delinquency,
determined under a court order, or an order of an administrative process
established under State law, for support and maintenance of a child, or of a
child and the parent with whom the child is living.
 
(2) For purposes of subsection (a)(2) of this section, the term Apast-due support@ means only past-due support owed
to or on behalf of a qualified child (or a qualified child and the parent with
whom the child is living if the same support order includes support for the
child and the parent).
 




42
U.S.C. ' 664(c).[2] 

In the statute, Congress does not define the term Adelinquency.@  The Code of
Federal Regulations describes Apast-due support@ as Athe amount of
support determined under a court order . . . for support and maintenance of a
child or of a child and the parent with whom the child is living, which has not
been paid.@  45 C.F.R. ' 301.1.  The
Attorney General argues that reading the statute and the federal regulation
together leads to the conclusion that a state agency may intercept a federal
income-tax refund to offset an amount of child support that has been determined
under a court order but not yet paid.  We disagree.
Although we have found no Texas cases addressing the
definition of Adelinquency@ under section
664(c), several other states have held that there must be a failure to comply
with a prior court order to permit interception of a federal income-tax
refund.  In Davis v. North Carolina Dep=t of Human
Resources, a father was ordered to pay a certain amount each month in ongoing
child support plus another amount per month towards the repayment of arrearage
owed for support of the child.  505 S.E.2d 77, 78 (N.C. 1998).  At the
time the father received notice of the intercept of his federal income-tax
refund, he was in compliance with the court-ordered support obligations.  Id. 
The Supreme Court of North Carolina held that, under section 664(c), the state
agency could not intercept the tax refund Auntil the parent
fails to pay currently due court-ordered support or reimbursement payments. . .@  Id. at
79.  The court stated that a delinquency is Acreated by a
default in performance, not merely by the existence of an outstanding debt.@  Id. at
79; accord Gladysz v. King, 658 N.E.2d 309, 312 (Ohio Ct. App. 1995).




Similarly, in Laub v. Zaslavsky, a Pennsylvania
intermediate appellate court  addressed the definition of Adelinquency@ under section
664(c) in a factual context nearly identical to the one at bar.  See 534
A.2d 1090 (Pa. Super. Ct. 1987).  In Laub, the non-custodial parent was
ordered at the time of divorce to pay child support for the couple=s two children.  See
id. at 1091.  Four years later, the custodial parent sought and received an
upward modification of the child-support obligation.  Id.  The
modification was made retroactive, such that Aarrearages in the
amount of $11,825 were immediately created.@  Id.  The
parent was ordered to pay a certain amount each month towards the retroactive
support in addition to current child support.  Id. at 1092.  The
Pennsylvania court held that the retroactive support did not satisfy the
definition of a Adelinquency@ under section
664(c) because the parent was in compliance with the court=s repayment
order.  Id. at 1093.  After examining federal authorities addressing the
purpose behind the federal income-tax-intercept program, the court explained
that Athe federal
intercept program does not encompass situations where a parent has continually
complied with his child support obligation, but where, nonetheless, arrearages
are created as a result of the retroactive effect of an order of support.@  Id.  
We agree with the reasoning of the North Carolina and
Pennsylvania courts and hold that under the facts of this case, the Attorney
General may not use the federal intercept program unless the obligor fails to
comply with the trial court=s order of child support, thus creating a
delinquency for purposes of the federal statute.[3]




The Attorney General relies on Mushero v. Ives, 949
F.2d 513 (1st Cir. 1991), as support for the claim that retroactive support may
be considered a delinquency.  We do not find Mushero persuasive.  In
that case, a father brought a class action alleging that his federal rights
were violated by the state of Maine=s interception of
his federal income-tax refund to satisfy his indebtedness for Aid to Families
with Dependent Children (AAFDC@).  Maine had paid
over $5,000 to the mother in AFDC aid.  Id. at 514.  Maine then filed a
proceeding against the father to determine the father=s duty to
reimburse the state for the AFDC payments to the mother.  Id.  The
father argued the state impermissibly was seeking retroactive child support not
recoverable under Maine law.  Id. at 517.  The First Circuit
Court of Appeals disagreed, holding that, under Maine law, all parents have a
duty to support their children and retroactive child support was thus
available.  Id. at 518B19.  Because the amount sought by the
state as reimbursement for AFDC payments was an amount the mother would have
been entitled to recover from the father, the federal court found the father=s federal rights
were not violated.  Id. at 519.  Though the result in Mushero was
that a federal income-tax refund was properly withheld for repayment of an
amount analogous to retroactive child support, the court did not analyze
whether a retroactive child-support award satisfied the definition of Adelinquency@ under section
664(c).
Moreover, Mushero did not involve a situation in
which the father was in compliance with a previous court order of child support
that had been retroactively adjusted upward.  See id. at 514.  The
father in Mushero had been voluntarily paying some child support, but
not enough to cover his AFDC debt.  Id.  Arguably, then, the father had
been delinquent in his common law duty to provide support for his children.  See
id. at 518 (stating that child- support duty exists whether or not a court
or administrative order exists establishing a formal obligation).  Unlike the
instant case, Mushero did not involve a father that was in compliance
with an existing court order of support.




In the motion for rehearing, the Attorney General urges
this court to adopt the broader meaning of the term Adelinquency,@ as defined in the
Sixth Edition of Black=s Law Dictionary.  In that edition, Adelinquency@ is defined as A[f]ailure,
omission, violation of law or duty.  State or condition of one who has failed
to perform his duty or obligation.@  Black=s Law Dictionary 385 (6th ed. 1990).  According to
the Attorney General, John violated his duty of support by not voluntarily
adjusting upward the amount he was paying in support, based on the
child-support guidelines found in the Texas Family Code.  See, e.g., Tex. Fam. Code Ann. '' 154.125, 154.126,
154.128, 154.129 (Vernon 2008).  We disagree.  Although the guidelines cited by
the Attorney General provide guidance in calculating an amount that is
presumptively in the best interest of the child, the guidelines do not
conclusively define the parent=s support obligation.  The trial court may
order a different amount if the evidence rebuts the presumption that
application of the guidelines is in the best interest of the child and
justifies a variance from those guidelines.  Tex.
Fam. Code Ann. ' 154.123(a) (Vernon 2008).  Multiple
factors go into the determination of whether application of the guidelines would
be unjust or inappropriate under the circumstances.  See id. at ' 154.123(b). 
Thus, a parent in John=s position would not know how much he had
a duty to pay until an amount was specified in a court order.  Even applying
the Attorney General=s proffered definition of Adelinquency,@ a delinquency may
not be found where a parent is in compliance with a court order of support but
the support obligation is retroactively adjusted upward. 




The Attorney General further argues on rehearing that under
Chevron deference, we are bound by the definition of past-due support
found in the Code of Federal Regulations, 45 C.F.R. ' 301.1, Arequiring only
that the support be determined under a court order or administrative order,
which has not been paid.@[4]  The definition
of past-due support in section 301.1 is not controlling.  
First, section 301.1 contains a general definition of past
due support and does not define the term Adelinquency.@  It does not
address a situation in which a parent has been in compliance with a child
support order and is found to owe more through a retroactive upward
adjustment.  A parent who has not defaulted on the terms of a court order has
not created a delinquency.  Second, even if we were to find an intent that the
definition of Apast-due support@ found in section
301.1 should be applied to past-due support for purposes of the
income-tax-refund-intercept statute, such an interpretation would not be
entitled to Chevron deference.  The definition found in section 301.1
omits the term Adelinquency,@ contrary to the
unambiguous language found in 42 U.S.C. ' 664(c) (defining
past-due support for purposes of tax intercept statute as Athe amount of a
delinquency, determined under a court order. . . .@).  Courts are not
required to give deference to agency interpretations that contradict what
Congress has said because such interpretations are unreasonable.  See Entergy
Corp. v. Riverkeeper, Inc., 129 S. Ct. 1498, 1505 n.4 (2009). 
We overrule the Attorney General=s second issue and
hold that the trial court properly ordered the Attorney General to return John=s federal
income-tax refund.
V. Conclusion




The retroactive child support awarded to Lynn in the Order
is an amount that is due and owing under section 157.312(d) of the Texas Family
Code.  It is, thus, properly subject to the lien perfected by the Attorney
General.  The retroactive support, however, does not satisfy the definition of
past-due support under the federal income-tax-refund-intercept statute. 
Therefore, the trial court did not err in ordering the Attorney General to
return the intercepted income-tax refund to John.  
We modify the trial court=s judgment by
deleting the parts of the judgment ordering the child-support lien vacated and
ordering the Attorney General to vacate and remove all liens attached against
John=s property as a
result of the order to pay retroactive child support.  As modified, the trial
court=s judgment is
affirmed.
 
 
/s/      Kem Thompson Frost
Justice
 
Panel
consists of Justices Anderson, Frost, and Hudson.*




[1]  We note that the Texas Family Code specifically provides that Athe remedies provided by this
subchapter do not affect the availability of other remedies provided by law@ and are in addition to any other
lien provided by law.  Tex. Fam. Code
Ann. ' 157.312(b), (c) (Vernon Supp.
2008).


[2]  Congress amended section 664(c) effective October 1,
2007.  Because the amended version was made effective after the signing of the
Order at issue in this case, we cite the prior version of section 664(c). 
Nevertheless, the amendment did not substantively change the definition of Apast-due support.@  Compare
42 U.S.C. ' 664(c)(1) (2003) with 42 U.S.C. ' 664(c) (Supp. 2008).


[3]  We acknowledge the Laub dissent=s argument that the interception should be allowed
because A[t]he primary purpose of the federal income tax refund
intercept program is not to regulate or punish the parent=s conduct.  Rather, the objective of the program is to
ensure that a child who is entitled to financial support from his parent in
fact receives that support.@  Laub,
534 A.2d at 1095 (Johnson, J., dissenting).  The statute, however, expressly
provides that it applies to a Adelinquency.@  Thus, we are constrained to hold that, where a court
order of child support is in place and the parent has not failed to comply with
that order, a federal income-tax refund may not be intercepted.


[4]  See Chevron U.S.A Inc. v. Natural Res. Def.
Council, Inc., 467 U.S. 837, 843B44,
104 S. Ct. 2778, 81 L. Ed. 2d 694 (1984) (providing that, in certain
circumstances, a court should not substitute its own construction of a
statutory provision, but rather should defer to a regulatory agency=s reasonable interpretation of a statute).


*  Senior Justice J. Harvey Hudson sitting by
assignment.